381 S.E.2d 774 (1989)
324 N.C. 578
Linda S. LEAKE, Donald C. Kordich, Ralph A. Carlen, Claire R. Carlen, Joan Fraser, Brian Hailes, Monica Janet Sinclair, Linda Miller, Beth Anne Barbuti, Frederick L. Croom, Joy Croom, Mary Margaret Sawyer, Bruce Williamson, Catherine R. Williamson, Joy Weiss, K. Ray Allen, and George Bednarz
v.
SUNBELT LIMITED OF RALEIGH, Holland Gaines and S. Alan Gaines.
No. 172P89.
Supreme Court of North Carolina.
June 27, 1989.
McMillan, Kimzey & Smith, Raleigh, for defendants.
Thorp, Fuller & Slifkin, Raleigh, for plaintiffs.

ORDER
Upon consideration of the petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered *775 and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 1989."